NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
DOUGLAS S. MARSHALL,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Resp0ndent.
2011-3201
Petitio11 for review of the Merit Systems Pr0tection
B0ard in case n0. NY0353100255-I-1.
ON MOTION
ORDER
Doug1as S. Marsha11. moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

MARHSALL V. USPS
CC.
S
FOR THE COURT
2
 1 8  /S/ Jan Horba1},[
Date J an H0rba1y
Doug1as S. Marsha1]
Jeanne E. DaVids0n, Esq.
C1erk
F
_,?’
:l2C'.l
"'E
'l1
§-“l’¢-,,
I'¢'l'Qq¢
§'nI"'
r*§l'H
W
PEALS FOR
CiRCUET
AUG 1 8 2011
.|AN HORBALY
CLERK